                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF ARIZONA


  In re:                                             §    Case No. 2:16-BK-04058-EPB
                                                     §
  MICHAEL A. ZANSKI                                  §
  ELIZABETH B. ZANSKI                                §
                                                     §
                      Debtor(s)                      §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          Dina L. Anderson, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



 Assets Abandoned:             $18,167.77                Assets Exempt:      $19,001.20
 (without deducting any secured claims)



 Total Distributions to                                  Claims Discharged
 Claimants:                       $195,960.15            Without Payment:    $120,296.22

 Total Expenses of
 Administration:                  $70,770.31


        3)      Total gross receipts of $267,697.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $966.54 (see Exhibit 2), yielded net receipts of $266,730.46 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
Case 2:16-bk-04058-EPB            Doc 93       Filed 03/22/19 Entered 03/22/19 11:00:52      Desc
                                                 Page 1 of 12
                                   CLAIMS            CLAIMS            CLAIMS               CLAIMS
                                 SCHEDULED          ASSERTED          ALLOWED                PAID
  Secured Claims
  (from Exhibit 3)                $212,378.00         $190,511.68       $190,511.68         $190,511.68
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $70,770.31         $70,770.31         $70,770.31
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA                $0.00              $0.00               $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00               $0.00              $0.00               $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                    $125,031.69          $80,668.00         $80,668.00          $5,448.47
  Exhibit 7)
           Total
     Disbursements                $337,409.69         $341,949.99       $341,949.99         $266,730.46

        4). This case was originally filed under chapter 7 on 04/14/2016. The case was pending
  for 35 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 03/08/2019                               By: /s/ Dina L. Anderson
                                                         /Di Trustee
                                                         na
                                                         L.
                                                         An
                                                         ders
                                                         on
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
Case 2:16-bk-04058-EPB             Doc 93       Filed 03/22/19 Entered 03/22/19 11:00:52           Desc
                                                  Page 2 of 12
                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                        UNIFORM                         AMOUNT
                                                                           TRAN. CODE                      RECEIVED
 Real property: 732 Severn Dr. Virginia Beach, VA - 23455-                  1110-000                       $225,000.00
 0000 Virginia Beach County Single-family home
 Rents received re 732 Severn Dr. Virginia Beach, VA 23455                  1122-000                         $1,500.00
 Checking Credit Union West Kasasa Cash Account ending in                   1129-000                              $4.57
 0009
 Savings Navy Federal Credit Union Membership Savings                       1129-000                              $5.01
 Account ending in 6102
 Personal Injury Lawsuit: Attorney Timothy Kamper of Kamper                 1142-000                        $38,000.00
 Estrada, LLP
 2015 Federal Tax Refund: post-petition                                     1224-000                         $1,642.00
 2015 State (CA) Tax Refund: post-petition                                  1224-000                           $19.00
 2016 Federal Tax Refund                                                    1224-000                         $1,331.01
 2016 State Tax Refund                                                      1224-000                           $75.00
 Wells Fargo Bank Acct #0339                                                1229-000                          $108.33
 Wells Fargo Bank Acct #1204                                                1229-000                           $12.08
 TOTAL GROSS RECEIPTS                                                                                      $267,697.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                   DESCRIPTION                     UNIFORM              AMOUNT
                                                                                        TRAN.                  PAID
                                                                                        CODE
 MICHAEL ZANSKI AND                       Funds to Third Parties                        8500-002              $966.54
 ELIZABETH ZANSKI
 TOTAL FUNDS PAID TO                                                                                          $966.54
 DEBTOR AND THIRD PARTIES

 EXHIBIT 3 – SECURED CLAIMS

  CLAIM         CLAIMANT            UNIFORM               CLAIMS               CLAIMS   CLAIMS               CLAIMS
 NUMBER                            TRAN. CODE          SCHEDULED             ASSERTED ALLOWED                  PAID
              Citimortgage. Inc.     4110-000             $187,224.00              $0.00           $0.00          $0.00
              Fifth Third Bank       4210-000               $13,671.00             $0.00           $0.00          $0.00
              Payoff of first        4110-000                      $0.00      $190,511.68 $190,511.68 $190,511.68
              mortgage loan to
              CitiMortgage
              Wells Fargo            4210-000               $11,483.00             $0.00           $0.00          $0.00
              Dealer Services
 TOTAL SECURED CLAIMS                                     $212,378.00         $190,511.68 $190,511.68 $190,511.68



UST Form 101-7-TDR (10/1/2010)
Case 2:16-bk-04058-EPB             Doc 93         Filed 03/22/19 Entered 03/22/19 11:00:52                    Desc
                                                    Page 3 of 12
  EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

        PAYEE               UNIFORM           CLAIMS       CLAIMS        CLAIMS         CLAIMS
                           TRAN. CODE      SCHEDULED     ASSERTED      ALLOWED            PAID
 Dina L. Anderson,           2100-000             NA      $16,586.52    $16,586.52     $16,586.52
 Trustee
 Dina L. Anderson,           2200-000             NA        $109.25       $109.25        $109.25
 Trustee
 Dominion Virginia           2420-000             NA        $104.85       $104.85        $104.85
 Power
 Delivery Fee to             2500-000             NA         $15.00        $15.00         $15.00
 Stewart Title and
 Settlements
 Grantor Tax Deed            2500-000             NA        $225.00       $225.00        $225.00
 Lien Release                2500-000             NA         $85.00        $85.00         $85.00
 Verification to Stewart
 Title and Settlements
 Seller Settlement Fee       2500-000             NA        $300.00       $300.00        $300.00
 to Barristers of
 Virginia
 Storm Water Fees to         2500-000             NA         $45.47        $45.47         $45.47
 Treasurer, City of
 Virginia Beach
 Independent Bank            2600-000             NA         $38.07        $38.07         $38.07
 Integrity Bank              2600-000             NA        $580.08       $580.08        $580.08
 City/town taxes             2820-000             NA        $262.07       $262.07        $262.07
 1/1/2017 to 2/13/2017
 Guttilla Murphy             3110-000             NA      $21,242.50    $21,242.50     $21,242.50
 Anderson, P.C.,
 Attorney for Trustee
 Guttilla Murphy             3120-000             NA        $418.08       $418.08        $418.08
 Anderson, P.C.,
 Attorney for Trustee
 Timothy J. Kamper,          3210-600             NA      $12,665.40    $12,665.40     $12,665.40
 Special Counsel for
 Trustee
 Timothy J. Kamper,          3220-610             NA       $1,159.02     $1,159.02      $1,159.02
 Special Counsel for
 Trustee
 Semple, Marchal &           3410-000             NA       $3,434.00     $3,434.00      $3,434.00
 Cooper, LLP,
 Accountant for
 Trustee
 Commission to               3510-000             NA       $6,750.00     $6,750.00      $6,750.00
 Howard Hanna
 William E. Wood,
 Realtor for Trustee
 Commission to Keller        3510-000             NA       $6,750.00     $6,750.00      $6,750.00
 Williams Realty Elite
 - Town Center,
 Realtor for Trustee


UST Form 101-7-TDR (10/1/2010)
Case 2:16-bk-04058-EPB            Doc 93    Filed 03/22/19 Entered 03/22/19 11:00:52     Desc
                                              Page 4 of 12
 TOTAL CHAPTER 7 ADMIN. FEES AND                  NA           $70,770.31      $70,770.31      $70,770.31
 CHARGES

 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE

 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE

 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

  CLAIM           CLAIMANT            UNIFORM    CLAIMS            CLAIMS         CLAIMS        CLAIMS
 NUMBER                                TRAN.  SCHEDULED          ASSERTED       ALLOWED           PAID
                                       CODE
     1       Quantum3 Group           7100-000     $3,463.00       $3,628.67       $3,628.67     $245.08
             LLC/Credit Corp
             Solutions Inc
     2       Discover Bank            7100-000    $15,637.00      $15,637.57      $15,637.57    $1,056.19
     3       PYOD, LLC/Citibank,      7100-000     $6,815.00       $6,815.14       $6,815.14     $460.31
             NA
     4       Capital One, N.A.        7100-000     $2,517.00       $2,517.27       $2,517.27     $170.02
     5       Wells Fargo Bank, N.A.   7100-000     $3,921.00       $3,778.80       $3,778.80     $255.23
     6       Navy Federal Credit      7100-000     $4,765.00       $4,917.41       $4,917.41     $332.13
             Union
     7       Navy Federal Credit      7100-000    $29,752.00      $30,288.10      $30,288.10    $2,045.72
             Union
     8       USAA Savings Bank        7100-000    $13,085.00      $13,085.04      $13,085.04     $883.79
             Bank of America          7100-000     $8,216.00           $0.00           $0.00        $0.00
             Citibank                 7100-000    $11,191.00           $0.00           $0.00        $0.00
             Citibank / Sears         7100-000     $6,971.00           $0.00           $0.00        $0.00
             CMRE Financial           7100-000      $423.00            $0.00           $0.00        $0.00
             Services
             Comenity                 7100-000         $0.00           $0.00           $0.00        $0.00
             Bank/vctrssec
             Lake County              7100-000      $404.50            $0.00           $0.00        $0.00
             Anesthesia, PC
             Lake County              7100-000      $549.00            $0.00           $0.00        $0.00
             Behavioral Health
             Midland Funding          7100-000     $5,954.00           $0.00           $0.00        $0.00
             St. Helena Hospital      7100-000     $6,456.60           $0.00           $0.00        $0.00
             Sutter Lakeside          7100-000     $3,334.59           $0.00           $0.00        $0.00
             Hospital
             Synchrony Bank/ HH       7100-000      $750.00            $0.00           $0.00        $0.00
             Gregg
             Synchrony Bank/ Old      7100-000      $827.00            $0.00           $0.00        $0.00
             Navy
             WFF National Bank        7100-000         $0.00           $0.00           $0.00        $0.00
 TOTAL GENERAL UNSECURED CLAIMS                  $125,031.69      $80,668.00      $80,668.00    $5,448.47



UST Form 101-7-TDR (10/1/2010)
Case 2:16-bk-04058-EPB             Doc 93   Filed 03/22/19 Entered 03/22/19 11:00:52             Desc
                                              Page 5 of 12
                                                                                                                                               Page No:     1
                                                                           FORM 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Exhibit 8
                                                               ASSET CASES
Case No.:                    16-04058-EPB                                                        Trustee Name:                             Dina L. Anderson
Case Name:                   ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                         Date Filed (f) or Converted (c):          04/14/2016 (f)
For the Period Ending:       3/6/2019                                                            §341(a) Meeting Date:                     05/16/2016
                                                                                                 Claims Bar Date:                          02/10/2017

                         1                               2                      3                         4                         5                       6

                 Asset Description                    Petition/         Estimated Net Value            Property               Sales/Funds            Asset Fully
                  (Scheduled and                    Unscheduled        (Value Determined by            Abandoned             Received by the      Administered (FA) /
             Unscheduled (u) Property)                 Value                  Trustee,           OA =§ 554(a) abandon.           Estate             Gross Value of
                                                                      Less Liens, Exemptions,                                                      Remaining Assets
                                                                         and Other Costs)

 Ref. #
1       Real property: 732 Severn Dr.                $224,700.00                    $55,001.00                                      $225,000.00                    FA
        Virginia Beach, VA -
        23455-0000 Virginia Beach
        County Single-family home
 Asset Notes:     Order granting Motion to Approve Sale of Real Property at DE 47
2        2010 Chevrolet Traverse                       $11,597.00                        $0.00                                            $0.00                    FA
         74,000 mileage
3        2012 Kia Soul-4 59020 mileage                  $6,017.00                        $0.00                                            $0.00                    FA
         Co-Debtor supplied down
         payment, all monthly
         payments, insurance, gas and
         maintenance
4        Used Household Goods &                         $4,000.00                        $0.00                                            $0.00                    FA
         Electronics
5        Shotgun Pistol                                 $1,200.00                        $0.00                                            $0.00                    FA
6        Used Clothing and Accessories                    $400.00                        $0.00                                            $0.00                    FA
7        Wedding Rings                                    $500.00                        $0.00                                            $0.00                    FA
8        2 -Watches                                          $40.00                      $0.00                                            $0.00                    FA
9        Dog Cat                                          $100.00                        $0.00                                            $0.00                    FA
10     Timeshare with Diamond                            $390.00                         $0.00                                            $0.00                    FA
       Resorts Value based on sale
       offer Monthly dues $74.00 per
       month
Asset Notes:    Per Carol Smith, value is minimal (<$1); ABANDON
11       Checking Credit Union West                           $4.57                      $4.57                                            $4.57                    FA
         Kasasa Cash Account ending in
         0009
12       Savings Credit Union West                           $19.67                      $0.00                                            $0.00                    FA
         Regular Savings Account ending
         in 0000
13       Checking Navy Federal Credit                         $0.00                      $0.00                                            $0.00                    FA
         Union EveryDay Checking
         Account ending in 6714 Zero
         Balance
14       Savings Navy Federal Credit                          $5.01                      $5.01                                            $5.01                    FA
         Union Membership Savings
         Account ending in 6102
15       Checking Wells Fargo                             $318.45                        $0.00                                            $0.00                    FA
         Way2Save Checking Account
         ending in 9330
16       Rental deposit Security                        $3,795.00                        $0.00                                            $0.00                    FA
         Deposit with landlord Teresa
         A. Gaffney $1,650.00 Pre-Paid
         Rent $2,145.00 Security
         Deposit
              Case 2:16-bk-04058-EPB                      Doc 93         Filed 03/22/19 Entered 03/22/19 11:00:52                                 Desc
                                                                           Page 6 of 12
                                                                                                                                                  Page No:      2
                                                                           FORM 1
                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                          Exhibit 8
                                                              ASSET CASES
Case No.:                    16-04058-EPB                                                          Trustee Name:                               Dina L. Anderson
Case Name:                   ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                           Date Filed (f) or Converted (c):            04/14/2016 (f)
For the Period Ending:       3/6/2019                                                              §341(a) Meeting Date:                       05/16/2016
                                                                                                   Claims Bar Date:                            02/10/2017

                         1                               2                       3                          4                         5                         6

                 Asset Description                   Petition/          Estimated Net Value              Property               Sales/Funds              Asset Fully
                  (Scheduled and                   Unscheduled         (Value Determined by              Abandoned             Received by the        Administered (FA) /
             Unscheduled (u) Property)                Value                   Trustee,             OA =§ 554(a) abandon.           Estate               Gross Value of
                                                                      Less Liens, Exemptions,                                                          Remaining Assets
                                                                         and Other Costs)

17      Prudential Group Life                                 $0.00                        $0.00                                             $0.00                     FA
        Insurance Policy ending in 0001
18      AFBA Life Insurance policy                            $0.00                        $0.00                                             $0.00                     FA
        ending in 0004
19      AFBA Life Insurance policy                            $0.00                        $0.00                                             $0.00                     FA
        ending in 0003
20     Personal Injury Lawsuit:                        Unknown                        $50,000.00                                       $38,000.00                      FA
       Attorney Timothy Kamper of
       Kamper Estrada, LLP
Asset Notes:     Order granting Motion to Approve Settlement for $38k at DE 73
21      Boxing Equipment & Crossfit                    $3,775.00                           $0.00                                             $0.00                     FA
        Gear $2,000 Office Computer
        $300 Printer/Scanner/Copier
        $200 Laptop $1,000 Cell Phone
        $100 Office Desk & Chair $125
        Office Filing Cabinet $50
22      Zanski Security, LLC Assets:                     $145.32                           $0.00                                             $0.00                     FA
        Wells Fargo Gold Business
        Services Package Checking
        Account ending in 0339 -
        $133.24 Wells Fargo Business
        Market Rate Savings Account
        ending in 1204 - $12.08
23      2015 Federal Tax Refund:             (u)       $1,642.00                       $1,642.00                                          $1,642.00                    FA
        post-petition
24      2016 Federal Tax Refund              (u)       $1,461.00                         $418.01                                          $1,331.01                    FA
25      Wells Fargo Bank Acct #0339          (u)         $108.33                         $108.33                                           $108.33                     FA
26      Wells Fargo Bank Acct #1204          (u)             $12.08                       $12.08                                            $12.08                     FA
27      2015 State (CA) Tax Refund:          (u)             $19.00                       $19.00                                            $19.00                     FA
        post-petition
28      Rents received re 732 Severn                   $1,500.00                       $1,500.00                                          $1,500.00                    FA
        Dr. Virginia Beach, VA 23455
29      2016 State Tax Refund                (u)             $75.00                       $21.46                                            $75.00                     FA


TOTALS (Excluding unknown value)                                                                                                         Gross Value of Remaining Assets
                                                    $261,824.43                      $108,731.46                                      $267,697.00                 $0.00




     Major Activities affecting case closing:
      03/08/2019     TDR submitted to USTO on 03/08/19


Initial Projected Date Of Final Report (TFR):         11/16/2017                                                     /s/ DINA L. ANDERSON
Current Projected Date Of Final Report (TFR):         11/30/2018                                                     DINA L. ANDERSON


              Case 2:16-bk-04058-EPB                     Doc 93          Filed 03/22/19 Entered 03/22/19 11:00:52                                     Desc
                                                                           Page 7 of 12
                                                                                                                                                                                Page No: 1                 Exhibit 9
                                                                                                    FORM 2
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-04058-EPB                                                                                                Trustee Name:                           Dina L. Anderson
 Case Name:                        ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                                                                 Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***4151                                                                                                  Checking Acct #:                        ******4058
Co-Debtor Taxpayer ID #:           **-***4152                                                                                                  Account Title:
For Period Beginning:              4/14/2016                                                                                                   Blanket bond (per case limit):          $27,456,481.00
For Period Ending:                 3/6/2019                                                                                                    Separate bond (if applicable):

       1                2                                     3                                            4                                                         5                       6                     7

   Transaction       Check /                             Paid to/                 Description of Transaction                                    Uniform           Deposit            Disbursement               Balance
      Date            Ref. #                          Received From                                                                            Tran Code            $                     $


11/04/2016            (27)     State of California                        2015 California State Tax Refund                                      1224-000             $19.00                                              $19.00
11/10/2016            (28)     Mark L. McKinney                           Rental Payment 732 Severn Drive Property                              1122-000           $1,500.00                                           $1,519.00
11/30/2016                     Integrity Bank                             Bank Service Fee                                                      2600-000                                           $1.34               $1,517.66
12/19/2016            (23)     United States Treasury                     2015 Federal Tax Refund                                               1224-000           $1,642.00                                           $3,159.66
12/31/2016                     Integrity Bank                             Bank Service Fee                                                      2600-000                                           $3.55               $3,156.11
01/31/2017                     Integrity Bank                             Bank Service Fee                                                      2600-000                                           $5.09               $3,151.02
02/21/2017                     Stewrt Title and Settlements               Real Property Sale Proceeds                                              *              $20,055.78                                       $23,206.80
                      {1}                                                 Sale of Real Property                                $225,000.00      1110-000                                                           $23,206.80
                                                                          Payoff of first mortgage loan to                     $(190,511.68)    4110-000                                                           $23,206.80
                                                                          CitiMortgage
                                                                          Commission to Howard Hanna William E.                  $(6,750.00)    3510-000                                                           $23,206.80
                                                                          Wood
                                                                          Commission to Keller Williams Realty                   $(6,750.00)    3510-000                                                           $23,206.80
                                                                          Elite - Town Center
                                                                          Seller Settlement Fee to Barristers of                   $(300.00)    2500-000                                                           $23,206.80
                                                                          Virginia
                                                                          Lien Release Verification to Stewart Title                $(85.00)    2500-000                                                           $23,206.80
                                                                          and Settlements
                                                                          Delivery Fee to Stewart Title and                         $(15.00)    2500-000                                                           $23,206.80
                                                                          Settlements
                                                                          Grantor Tax Deed                                         $(225.00)    2500-000                                                           $23,206.80
                                                                          Storm Water Fees to Treasurer, City of                    $(45.47)    2500-000                                                           $23,206.80
                                                                          Virginia Beach
                                                                          City/town taxes 1/1/2017 to 2/13/2017                    $(262.07)    2820-000                                                           $23,206.80
02/23/2017           1001      Dominion Virginia Power                    Account No. 2161408121; Utility service for                           2420-000                                         $104.85           $23,101.95
                                                                          marketing/inspection for the sale of real property
02/28/2017                     Integrity Bank                             Bank Service Fee                                                      2600-000                                          $11.89           $23,090.06
03/31/2017                     Integrity Bank                             Bank Service Fee                                                      2600-000                                          $37.25           $23,052.81
04/30/2017                     Integrity Bank                             Bank Service Fee                                                      2600-000                                          $35.98           $23,016.83
05/31/2017                     Integrity Bank                             Bank Service Fee                                                      2600-000                                          $34.19           $22,982.64
06/30/2017                     Integrity Bank
                                         Case        2:16-bk-04058-EPBBankDoc
                                                                           Service93
                                                                                   Fee        Filed 03/22/19 Entered                         2600-000
                                                                                                                                         03/22/19   11:00:52                Desc                  $33.04           $22,949.60
                                                                                                Page 8 of 12                                   SUBTOTALS          $23,216.78                     $267.18
                                                                                                                                                                             Page No: 2                   Exhibit 9
                                                                                                  FORM 2
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-04058-EPB                                                                                             Trustee Name:                           Dina L. Anderson
 Case Name:                        ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                                                              Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***4151                                                                                               Checking Acct #:                        ******4058
Co-Debtor Taxpayer ID #:           **-***4152                                                                                               Account Title:
For Period Beginning:              4/14/2016                                                                                                Blanket bond (per case limit):          $27,456,481.00
For Period Ending:                 3/6/2019                                                                                                 Separate bond (if applicable):

       1                2                                 3                                              4                                                        5                       6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                                   Uniform           Deposit            Disbursement                 Balance
      Date            Ref. #                         Received From                                                                          Tran Code            $                     $


07/31/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $34.09            $22,915.51
08/10/2017           1002      Guttilla Murphy Anderson, P.C.           Attorney fees (interim) per Order signed 08/08/17                    3110-000                                     $10,000.00              $12,915.51
08/10/2017           1003      Guttilla Murphy Anderson, P.C.           Attorney expenses per Order signed 08/08/17                          3120-000                                          $379.40            $12,536.11
08/31/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $23.59            $12,512.52
09/30/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $17.99            $12,494.53
10/31/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $18.56            $12,475.97
11/19/2017                     United States Treasury                   2016 Federal Tax Refund; Nonexempt bank funds                           *               $1,461.00                                         $13,936.97
                      {11}                                              Nonexempt bank funds                                       $4.57     1129-000                                                             $13,936.97
                      {14}                                              Nonexempt bank funds                                       $5.01     1129-000                                                             $13,936.97
                      {25}                                              Nonexempt bank funds                                     $108.33     1229-000                                                             $13,936.97
                      {26}                                              Nonexempt bank funds                                      $12.08     1229-000                                                             $13,936.97
                      {24}                                              2016 Federal Tax Refund                                 $1,331.01    1224-000                                                             $13,936.97
11/29/2017            (29)     State of Arizona                         2016 State Tax Refund                                                1224-000             $75.00                                          $14,011.97
11/30/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $18.71            $13,993.26
12/01/2017           1004      MICHAEL ZANSKI AND ELIZABETH             Debtors' pro rata share of 2016 Federal and State tax                8500-002                                          $966.54            $13,026.72
                               ZANSKI                                   refunds
12/31/2017                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $19.67            $13,007.05
01/31/2018                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $19.33            $12,987.72
02/22/2018            (20)     Geico Indemnity Co.                      Settlement Payment                                                   1142-000          $38,000.00                                         $50,987.72
02/23/2018           1005      Guttilla Murphy Anderson, P.C.           Attorney fees (remaining balance due) per Order signed               3110-000                                         $6,467.50           $44,520.22
                                                                        08/08/17
02/28/2018                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $27.42            $44,492.80
03/31/2018                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $66.09            $44,426.71
04/18/2018           1006      Timothy J. Kamper                        Special counsel fees per Order signed 04/15/18                       3210-600                                     $12,665.40              $31,761.31
04/18/2018           1007      Timothy J. Kamper                        Special counsel expenses per Order signed 04/15/18                   3220-610                                         $1,159.02           $30,602.29
04/30/2018                     Integrity Bank                           Bank Service Fee                                                     2600-000                                           $58.56            $30,543.73
05/02/2018           1008      Guttilla Murphy Anderson, P.C.           Attorney fees per Order signed 04/30/18                              3110-000                                         $4,775.00           $25,768.73
05/02/2018           1009      Guttilla Murphy Anderson, P.C.           Attorney expenses per Order signed 04/30/18                          3120-000                                           $38.68            $25,730.05
05/31/2018                     Integrity Bank
                                         Case      2:16-bk-04058-EPBBankDoc
                                                                         Service93
                                                                                 Fee         Filed 03/22/19 Entered                        2600-000
                                                                                                                                       03/22/19   11:00:52               Desc                   $38.69            $25,691.36
                                                                                               Page 9 of 12                                 SUBTOTALS          $39,536.00                 $36,794.24
                                                                                                                                                           Page No: 3                    Exhibit 9
                                                                                              FORM 2
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          16-04058-EPB                                                                           Trustee Name:                           Dina L. Anderson
 Case Name:                        ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                                            Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***4151                                                                             Checking Acct #:                        ******4058
Co-Debtor Taxpayer ID #:           **-***4152                                                                             Account Title:
For Period Beginning:              4/14/2016                                                                              Blanket bond (per case limit):          $27,456,481.00
For Period Ending:                 3/6/2019                                                                               Separate bond (if applicable):

       1                2                                  3                                         4                                         5                        6                        7

   Transaction       Check /                          Paid to/               Description of Transaction                    Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                     $


06/30/2018                     Integrity Bank                         Bank Service Fee                                    2600-000                                            $36.94             $25,654.42
07/31/2018                     Integrity Bank                         Bank Service Fee                                    2600-000                                            $38.11             $25,616.31
08/05/2018                     Independent Bank                       Bank Service Fee                                    2600-000                                             $6.14             $25,610.17
08/06/2018                     Independent Bank                       Bank Service Fee                                    2600-000                                             ($6.14)           $25,616.31
08/31/2018                     Independent Bank                       Bank Service Fee                                    2600-000                                           $448.28             $25,168.03
09/05/2018                     Independent Bank                       Bank Service Fee                                    2600-000                                          ($448.28)            $25,616.31
09/06/2018                     Independent Bank                       Bank Service Fee                                    2600-000                                            $38.07             $25,578.24
10/09/2018           1010      Semple, Marchal & Cooper, LLP          Accountant fees per Order signed 10/03/18           3410-000                                          $3,434.00            $22,144.24
02/04/2019           1011      Dina L. Anderson                       Trustee Compensation                                2100-000                                      $16,586.52                   $5,557.72
02/04/2019           1012      Dina L. Anderson                       Trustee Expenses                                    2200-000                                           $109.25                 $5,448.47
02/04/2019           1013      Quantum3 Group LLC/Credit Corp         Claim #: 1; Distribution Dividend: 6.75%; Account   7100-000                                           $245.08                 $5,203.39
                               Solutions Inc                          Number: 7195 (Synchrony Bank);
02/04/2019           1014      Discover Bank                          Claim #: 2; Distribution Dividend: 6.75%; Account   7100-000                                          $1,056.19                $4,147.20
                                                                      Number: 3012;
02/04/2019           1015      PYOD, LLC/Citibank, NA                 Claim #: 3; Distribution Dividend: 6.75%; Account   7100-000                                           $460.31                 $3,686.89
                                                                      Number: 8619;
02/04/2019           1016      Capital One, N.A.                      Claim #: 4; Distribution Dividend: 6.75%; Account   7100-000                                           $170.02                 $3,516.87
                                                                      Number: 0107 (Kohl's);
02/04/2019           1017      Wells Fargo Bank, N.A.                 Claim #: 5; Distribution Dividend: 6.75%; Account   7100-000                                           $255.23                 $3,261.64
                                                                      Number: 613609084 (9756);
02/04/2019           1018      Navy Federal Credit Union              Claim #: 6; Distribution Dividend: 6.75%; Account   7100-000                                           $332.13                 $2,929.51
                                                                      Number: 6283;
02/04/2019           1019      Navy Federal Credit Union              Claim #: 7; Distribution Dividend: 6.75%; Account   7100-000                                          $2,045.72                 $883.79
                                                                      Number: 9321;
02/04/2019           1020      USAA Savings Bank                      Claim #: 8; Distribution Dividend: 6.75%; Account   7100-000                                           $883.79                    $0.00
                                                                      Number: 4275;




                                        Case 2:16-bk-04058-EPB            Doc 93         Filed 03/22/19 Entered 03/22/19 11:00:52                      Desc
                                                                                          Page 10 of 12            SUBTOTALS                       $0.00                $25,691.36
                                                                                                                                                                      Page No: 4                Exhibit 9
                                                                                             FORM 2
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-04058-EPB                                                                                     Trustee Name:                             Dina L. Anderson
Case Name:                        ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                                                      Bank Name:                                Independent Bank
Primary Taxpayer ID #:            **-***4151                                                                                       Checking Acct #:                          ******4058
Co-Debtor Taxpayer ID #:          **-***4152                                                                                       Account Title:
For Period Beginning:             4/14/2016                                                                                        Blanket bond (per case limit):            $27,456,481.00
For Period Ending:                3/6/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                       6                    7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit              Disbursement              Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                       $


                                                                                      TOTALS:                                                            $62,752.78                $62,752.78                  $0.00
                                                                                          Less: Bank transfers/CDs                                            $0.00                     $0.00
                                                                                      Subtotal                                                           $62,752.78                $62,752.78
                                                                                          Less: Payments to debtors                                           $0.00                     $0.00
                                                                                      Net                                                                $62,752.78                $62,752.78



                     For the period of 4/14/2016 to 3/6/2019                                                    For the entire history of the account between 11/04/2016 to 3/6/2019

                     Total Compensable Receipts:                     $267,697.00                                Total Compensable Receipts:                                   $267,697.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                     $0.00
                     Total Comp/Non Comp Receipts:                   $267,697.00                                Total Comp/Non Comp Receipts:                                 $267,697.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                                   $0.00


                     Total Compensable Disbursements:                $266,730.46                                Total Compensable Disbursements:                             $266,730.46
                     Total Non-Compensable Disbursements:                $966.54                                Total Non-Compensable Disbursements:                             $966.54
                     Total Comp/Non Comp Disbursements:              $267,697.00                                Total Comp/Non Comp Disbursements:                           $267,697.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                             $0.00




                                       Case 2:16-bk-04058-EPB            Doc 93         Filed 03/22/19 Entered 03/22/19 11:00:52                                Desc
                                                                                         Page 11 of 12
                                                                                                                                                            Page No: 5                Exhibit 9
                                                                                            FORM 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-04058-EPB                                                                              Trustee Name:                           Dina L. Anderson
Case Name:                       ZANSKI, MICHAEL A. AND ZANSKI, ELIZABETH B.                                               Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***4151                                                                                Checking Acct #:                        ******4058
Co-Debtor Taxpayer ID #:         **-***4152                                                                                Account Title:
For Period Beginning:            4/14/2016                                                                                 Blanket bond (per case limit):          $27,456,481.00
For Period Ending:               3/6/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                         4                                             5                       6                    7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit            Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                     $




                                                                                                                                                                              NET            ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                              $62,752.78             $62,752.78                      $0.00




                     For the period of 4/14/2016 to 3/6/2019                                            For the entire history of the case between 04/14/2016 to 3/6/2019

                     Total Compensable Receipts:                    $267,697.00                         Total Compensable Receipts:                                 $267,697.00
                     Total Non-Compensable Receipts:                      $0.00                         Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                  $267,697.00                         Total Comp/Non Comp Receipts:                               $267,697.00
                     Total Internal/Transfer Receipts:                    $0.00                         Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:               $266,730.46                         Total Compensable Disbursements:                            $266,730.46
                     Total Non-Compensable Disbursements:               $966.54                         Total Non-Compensable Disbursements:                            $966.54
                     Total Comp/Non Comp Disbursements:             $267,697.00                         Total Comp/Non Comp Disbursements:                          $267,697.00
                     Total Internal/Transfer Disbursements:               $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                        /s/ DINA L. ANDERSON
                                                                                                                        DINA L. ANDERSON




                                       Case 2:16-bk-04058-EPB          Doc 93          Filed 03/22/19 Entered 03/22/19 11:00:52                         Desc
                                                                                        Page 12 of 12
